                 Case 1:20-cv-04884-JPC Document 18 Filed 09/24/20 Page 1 of 2




JAMES E. JOHNSON                              THE CITY OF NEW YORK            STEPHANIE M. VILELLA ALONSO
Corporation Counsel                             LAW DEPARTMENT                      Assistant Corporation Counsel
                                              100 CHURCH STREET                             Phone: (212) 356-2318
                                              NEW YORK, NY 10007                              Fax: (212) 356-3509
                                                                                             svilella@law.nyc.gov


                                                                                     September 23, 2020

       VIA ECF
       Honorable Gabriel W. Gorenstein
       United States Magistrate Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                      Re: Jordy Peralta v. City of New York, et al., 20-CV-4884 (JMF) (GWG)

       Dear Mr. Bromberg:

                       I am an Assistant Corporation Counsel in the office of James E. Johnson,
       Corporation Counsel of the City of New York, representing defendant City of New York in the
       above-referenced matter. Defendant City of New York writes respectfully in response to
       plaintiff’s request for additional time to serve his Amended Complaint.

                        Yesterday, plaintiff requested a sixty-day extension to file an Amended
       Complaint and file proof of service as to Officer Gembecki and three unidentified members of
       service, from today, until November 23, 2020. (See ECF No. 16). Defendant City of New York
       first notes that plaintiff did not properly seek the undersigned’s consent for an extension request
       as required by Your Honor’s individual rules. While the parties conferred regarding service as to
       Officer Gembecki at One Police Plaza, counsel merely asked whether this Office would be
       undertaking representation and contesting service in order to determine whether plaintiff should
       request a ninety-day extension request. In response, the undersigned indicated that One Police
       Plaza is the proper service address, but that we had not yet determined if we would be
       undertaking representation. Accordingly, defendant deems any extension request for proof of
       service as to Officer Gembecki unnecessary at this time.

                     With respect to the unidentified members of service allegedly involved in the
       underlying incident, defendant City of New York respectfully notes that plaintiff filed his
       Complaint on June 25, 2020, and has yet to provide 160.50 and medical releases as required by
       Local Civil Rule 83.10, despite the undersigned’s requests by email and letter for such releases.
       An executed 160.50 release may help this Office ascertain the identities of such individuals.
            Case 1:20-cv-04884-JPC Document 18 Filed 09/24/20 Page 2 of 2




  Accordingly, plaintiff should provide such releases promptly if he wishes to name additional
  members of service.

                         Thank you for your prompt attention to this matter.


                                                       Respectfully submitted,




                                                       Stephanie Michelle Vilella Alonso
                                                       Assistant Corporation Counsel
                                                       Special Federal Litigation Division

  cc:     VIA ECF
          Brian Lewis Bromberg and Joshua Tarrant-Windt
          Bromberg Law Office, P.C.
          Attorneys for Plaintiff

          Jonathan Anthony Fink
          Fink & Katz, PLLC
          Attorneys for Plaintiff
The parties should take note that this case has not been referred to Magistrate Judge Gorenstein.
Accordingly, any submissions and requests for relief should be addressed to the undersigned.

Plaintiff is reminded to review the Court's Individual Rules and Practices. In particular, Paragraph
1(E) states that absent emergency, extension requests should be made at least 48 hours in advance of
a deadline and that extension requests must state whether or not the adversary consents.

In light of the City of New York's letter, Plaintiff's motion for an extension of time to serve
Defendant Gembecki is DENIED. Plaintiff's motion to extend the time to serve the three unidentified
defendants until November 23, 2020, is GRANTED. The Clerk of Court is directed to terminate ECF
No. 16. SO ORDERED.




                                               September 23, 2020
